Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Keith Blankenship, Reg. No. 53,997 on 5/2/22.

Amend Claims 1, 4, 7, 8, 14, and 17 as follows:

1. A server facility for [[the]] an application of fluid to electronics, said server facility comprising:
a building defining an enclosed building interior and having at least one building inlet conduit for sealed movement of the fluid within said building and at least one building outlet conduit for exhausting the fluid to a heat release element;
a server rack stand having a computer affixation void therein;
a computer, said computer adapted to releasably affix between lateral support members of said server rack stand, said computer having a case, said case including 
a manifold, sized to be affixable within said server rack stand by having a manifold length and a manifold width substantially equivalent to a computer length and a computer width of said computer, respectively, said manifold defining an interior manifold void bifurcated to receive the fluid from said at least one building inlet conduit via an inlet master aperture and exhaust the fluid via an exhaust master aperture to said at least one building outlet conduit, said manifold further defining an airflow inlet passage and an airflow outlet passage;
substantially linear, rigid vertical conduit posts external to said computer and forming a sealed connection between said airflow inlet passage and said airflow inlet opening, and a sealed connection between said airflow outlet opening and said airflow outlet passage; and
an airflow source for urging the fluid from said at least one building inlet conduit to said heat release element.  

4. The facility of claim 3 wherein each computer from said plurality of computers includes said case that includessaid airflow inlet opening of each of said plurality of computers are linearly positioned with the airflow inlet opening of others of the cases of the computers, and each of said plurality of computers are linearly positioned with the airflow outlet opening of said others of the cases of the computers.  

7. The facility of claim 6 wherein, for each computer from said plurality of computers:
said case includes (1) a plurality of airflow inlet openings including the airflow inlet opening, 
said plurality of airflow inlet openings and [[the]] said plurality of airflow outlet openings for [[said]] each case [[is]] are in fluid communication with the substantially linear, rigid vertical conduit posts.  

8. The facility of claim 7 wherein said manifold comprises two or less manifolds, [[on]] within said server rack stand.  

14. A process for cooling computer equipment, said process comprising:
urging fluid from an airflow source within a building housing multiple computers, said multiple computers of identical computer affixation dimensions, said computer affixation dimensions characterized by a computer length and a computer width;
conducting an incoming flow of said fluid within at least one sealed inlet building conduit into an interior influx chamber of a hollow manifold, said hollow manifold having a manifold length and a manifold width said hollow manifold within a stand supporting said multiple computers;
directing said incoming flow of said fluid from said interior influx chamber of said hollow manifold through an external influx server conduit into multiple cases of said multiple computers;
returning an exhaust multiple cases via an external exhaust server conduit to an interior exodus chamber of said hollow manifold; and
moving said exhaust flow of said fluid interior exodus chamber of said hollow manifold through at least one sealed outlet building conduit to a heat release element external to said stand.  

17. A server stand system comprising:
a server rack stand having a computer affixation void therein;
a computer, adapted to releasably affix between lateral support members of said server rack stand, said computer having a case, said case including 
a manifold having respectively, said manifold sized to be affixable within said server rack stand and positioned to share a displacement direction in concert with said computer, said manifold defining an interior manifold void bifurcated to receive a fluid from at least one building inlet conduit via an inlet master aperture and exhaust the fluid via an exhaust master aperture to at least one building outlet conduit, said manifold further defining an airflow inlet passage and an airflow outlet passage;
substantially linear, rigid vertical conduit posts, exterior to and laterally flanking said computer, forming a lateral sealed connection between said airflow inlet passage and said airflow inlet opening, and between said airflow outlet opening and said airflow outlet passage, respectively; and
an airflow source for urging said fluid from said airflow inlet passage to said airflow inlet opening, and from said airflow outlet opening to said airflow outlet passage.

Drawings
The drawings (figs. 1-92 [72 pages]) were received on 5/6/22.  These drawings are acceptable.
REASONS FOR ALLOWANCE
The claims 1-4, 6-9, 11, and 12 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 1, comprising a computer adapted to releasably affix between lateral support members of a server rack stand, said computer having a case, said case including an airflow inlet opening and an airflow outlet opening; a manifold, sized to be affixable within said server rack stand by having a manifold length and a manifold width substantially equivalent to a computer length and a computer width of said computer, respectively, said manifold defining an interior manifold void bifurcated to receive the fluid from at least one building inlet conduit and exhaust the fluid to at least one building outlet conduit, said manifold further defining an airflow inlet passage and an airflow outlet passage; substantially linear, rigid vertical conduit posts external to said computer and forming a sealed connection between said airflow inlet passage and said airflow inlet opening, and a sealed connection between said airflow outlet opening and said airflow outlet passage.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 1 and all claims dependent therefrom patentable over art of record.  
The claim 14 is allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 14, comprising multiple computers of identical computer affixation dimensions, said computer affixation dimensions characterized by a computer length and a computer width; conducting an incoming flow of a fluid into an interior influx chamber of a hollow manifold, said hollow manifold having a manifold length and a manifold width sized substantially identical to said computer length and said computer width of computer affixation dimensions, respectively, said hollow manifold within a stand supporting said multiple computers; directing said incoming flow of said fluid from said interior influx chamber of said hollow manifold through an external influx server conduit into multiple cases of said multiple computers; returning an exhaust flow of said fluid from said  multiple cases via an external exhaust server conduit to an interior exodus chamber of said hollow manifold; and moving said exhaust flow of said fluid from said interior exodus chamber of said hollow manifold external to said stand. The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 14 patentable over art of record.  
The claim 17 is allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 17, comprising a computer, adapted to releasably affix between lateral support members of a server rack stand, said computer having a case, said case including an airflow inlet opening and an airflow outlet opening, said computer having affixation dimensions characterized by a computer length and a computer width; a manifold having a manifold length and a manifold width size substantially identical to said computer length and said computer width of said computer affixation dimensions, respectively, said manifold sized to be affixable within said server rack stand and positioned to share a displacement direction in concert with said computer, said manifold defining an interior manifold void bifurcated to receive a fluid and exhaust the fluid, said manifold further defining an airflow inlet passage and an airflow outlet passage; substantially linear, rigid vertical conduit posts, exterior to and laterally flanking said computer, forming a lateral sealed connection between said airflow inlet passage and said airflow inlet opening, and between said airflow outlet opening and said airflow outlet passage, respectively.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 17 patentable over art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,004,164 discloses a vertical conduit external to the computers form an inlet airflow to the computers and an outlet airflow from the computers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  5/6/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835